Citation Nr: 1639353	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-28 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals, left radical orchiectomy with right testicle dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1987 to September 1998.
This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDING OF FACT

The Veteran's absent left testicle and right testicular pathology, including significant pain, is adequately compensated by the existing, assigned 30 percent rating, but entitlement to this rating may be assigned effective one year prior to the receipt of the Veteran's claim for increase.  


CONCLUSIONS OF LAW

1.  From September 20, 2010 to September 20, 2011, the criteria for assignment of a 30 percent but no higher rating for residuals, left radical orchiectomy with right testicle dysfunction, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400(o), 4.115 (b), Diagnostic Codes 7522, 7528 (2015).    

2.  From September 20, 2011, the criteria for assignment of a rating in excess of 30 percent for residuals, left radical orchiectomy with right testicle dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400(o), 4.115 (b), Diagnostic Codes 7522, 7528 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In a March 1999 rating decision, the RO granted service connection for residuals of left radical orchiectomy and assigned a non-compensable rating effective September 29, 1998.  

Special monthly compensation based on loss of a creative organ was also granted effective September 29, 1998.   

In a communication received on September 20, 2011, the Veteran sought service connection for right testicular dysfunction as secondary to the status post left orchiectomy.  This communication was also interpreted as a claim for increased rating for left testicular disability.

At a February 2012 VA examination, the diagnoses were erectile dysfunction, status post left radical orchiectomy/lymph node resection and right testicle dysfunction/low testosterone.  The examiner noted that the Veteran was being treated with testosterone gel and Viagra as needed.  The examiner found that the Veteran did not have a voiding dysfunction, urinary tract or kidney infection, retrograde ejaculation or male reproductive organ infections.  The examiner noted that the Veteran's erectile dysfunction resulted from the low testosterone, hypogonadism, orchiectomy and history of testicular cancer.  The examiner indicated that the Veteran was not able to achieve erection without medication but was able to achieve it with medication.  

Physical examination showed a normal penis, normal right testis and normal epididymis.  The prostate was not examined as a prostate examination was not deemed relevant to the Veteran's current conditions.  The examiner indicated that the Veteran did have a surgical scar but that the scar was not painful, unstable, or in an area greater than 19 square inches.  The examiner commented that the Veteran had scars on the abdomen and pains in the right testicle that were almost constant and increased significantly with activity and ejaculation.  The left testicle was absent with a 23 cm midline scar of the abdomen that was 1 cm wide, well healed and non-tender, with good texture and adherence, no keloids, elevations or depressions; no edema, inflammation or redness; no limitation, scaliness or irregularity; and no underlying soft tissue damage.  The examiner noted that the hypogonadism/low testosterone was as likely as not related to the Veteran's testicular cancer and orchiectomy.  
   
In the October 2012 rating decision, the RO increased the rating for the Veteran's residuals of left orchiectomy from 0 to 30 percent effective September 20, 2011, the date the Veteran's claim for increase was received.  The RO noted that the September 20, 2011 examination had shown that the remaining right testicle had been diagnosed with hypogonadism/low testosterone/erectile dysfunction and that these findings were consistent with a finding that Veteran's overall testicular disability warranted assignment of a 30 percent disability rating.  

The RO noted that the 30 percent rating was the highest available for such disability.  The RO also noted that the Veteran's claim for a higher rating for the status post left orchiectomy and his claim for service connection for right testicular dysfunction had been combined into one condition (residuals, left radical orchiectomy with right testicle dysfunction) in order to afford him the highest possible rating.

In a July 2013 letter that the Veteran submitted along with his Form 9, a private urologist familiar with the Veteran's medical presentation indicated that the Veteran had undergone the previous removal of the left testicle in 1997 and radical retropubic lymphadenectomy with node dissections in 1998.  The urologist commented that the Veteran had likely sustained damage to the sympathetic nerves affecting the left leg from the 1997 surgery.  Also, since the Veteran's left testicle was removed due to testicular cancer, he had developed a hypogonadism (i.e. lack of sufficient production of testosterone).   The urologist indicated that it the Veteran had two testicles, the hypogonadism would not occur.  Thus, the hypogonadism, which presented itself as erectile dysfunction, was secondary to the 1997 and 1998 surgical procedures.      

The Veteran's status post left orchiectomy with right testicle dysfunction is rated under Diagnostic Code 7528-7524.  The hyphenated diagnostic code in this case indicates that testicular cancer under Code 7528 was the underlying service-connected disorder, and that the left orchiectomy underwent by the Veteran is a residual condition.  Orchiectomy is rated under Diagnostic Code 7524, which provides a noncompensable rating for removal of one testis and a 30 percent rating for removal of both testes.  A Note to Diagnostic Code 7524 provides that where one testis is removed as a result of a service-connected disability and the other testis is absent or nonfunctioning, a 30 percent disability evaluation will be assigned.

The above summarized evidence clearly indicates that the Veteran experiences disability of the right testicle along with the disability resulting from removal of the left testicle.  In this regard, the medical evidence indicates that he has the hypogonadism.  It also indicates that he has almost constant pains in the right testicle that increase significantly with activity.  

The Board notes, however, and it is important for the Veteran to understand, that the 30 percent rating applicable to his testicular disability is normally assigned in cases where there is the loss of both testicles.  

In this case, though it is shown to be painful (which is the basis for the 30% finding), Veteran does still retain the right testicle.  Also, though the low testosterone has been specifically attributed to the service-connected disability, specifically the hypogonadism, this is separately compensated via special monthly compensation for loss of a creative organ.  

Additionally, there is no basis for assignment of a compensable rating for the service connected erectile dysfunction as penile deformity has not been shown.  See 38 C.F.R. § 4.115(b), Diagnostic Code 7522.  Accordingly, in essence the Veteran has been assigned the existing 30 percent rating to account for his right testicular pain (as absence of the left testicle alone, without consideration of secondary effects on the right testicle does not warrant a compensable rating under Diagnostic Code 7524).  The Board finds this rating to be adequate.  

By way of comparison, under the Diagnostic Codes pertaining to the peripheral nerves, pain and/or other sensory disturbances stemming from the such nerves without corresponding motor impairment generally warrants assignment of no more than a 20 percent rating.  See e.g. 38 C.F.R. §§ 4.124, 4.124a, Codes 8510-8530 and the definition of incomplete paralysis preceding Code 8510.  Further, the highest rating available for disability of the ilioinguinal nerve, impairment of which can result in testicular pain, is actually significantly lower (i.e. 10 percent).  38 C.F.R. § 4.124a, Code 5230.  (A separate rating for the testicular symptomatology is also not warranted based on non-motor neurological impairment (e.g. pain) as this symptomatology is specifically accounted for by the Code 7524 rating.  Thus, such a separate rating would violate the rule to avoid pyramiding.  38 C.F.R. § 4.14.  

Moreover, to the extent that the Veteran has any prostate symptomatology, it is not shown that any such symptoms are at all associated with the Veteran's underlying testicular disability and the Veteran has not made such an assertion.  To the contrary, the February 2012 VA examiner specifically found that a prostate examination was not necessary in this case because prostate pathology was not relevant to the Veteran's testicular condition.  

In sum, there is no basis for assigning a schedular rating in excess of 30 percent for the Veteran's absent left testicle and right testicular pain.  Accordingly, coupled with the special monthly compensation provided for loss of a creative organ/erectile dysfunction/hypogonadism, the Board finds that an adequate overall schedular rating has been assigned.  

However, for claims such as this, the earliest date as of which it is factually ascertainable that an increase in disability has occurred may be assigned as the effective date for an increased rating, if the claim is received within one year from this "factually ascertainable" date.  38 C.F.R. § 3.400(o)(2).  

In this case, the Veteran's instant claim for increase was received on September 20, 2011.  Notably, the claim was actually couched as one for secondary service connection for right testicular disability but since the RO granted this benefit and combined the evaluation for the new disability with the evaluation for the existing status post left orchiectomy to allow for assignment of the highest possible rating, the Board will consider the September 20, 2011 claim as one for increase.

Consequently, because it is reasonably established that the Veteran's right testicular disability was present at its current severity as of September 20, 2010, the Board will extend the assignment of the 30 percent rating back to this date.  There is no basis for extending the rating to a date any earlier than September 20, 2010, as once again, the instant claim for increase was not received until September 20, 2011.  Id.      
 
The Veteran has also been noted to have a significant abdominal scar and sympathetic nerve impairment of the left leg resulting from the surgeries to treat his testicular cancer.  Notably, the scarring has already been separately service connected, with a 10 percent rating assigned and this rating is not currently on appeal.  While the Board did liberally construe the Veteran's claim for service connection for right testicular disability as secondary to orchiectomy to allow for it to be considered as a claim for increase for the service-connected testicular disability, the Board does not find a basis for such liberal construction in regard to the abdominal scarring or any left leg neurological impairment as neither were referenced in the September 2011 claim.  

Also, the Veteran already receives compensation at the 20 percent rate for left leg neurological impairment (i.e. left lower extremity radiculopathy) associated with his service connected lumbar strain.  There is no indication that the Veteran exhibits any left lower extremity neurological impairment with a separate and distinct set of symptoms from those attributed to this radiculopathy.  Accordingly, assigning a separate rating for the left lower extremity nerve impairment, which the July 2013 private neurologist indicated was likely present, would amount to impermissible pyramiding.  38 C.F.R. § 4.14.  

The Board has also considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.   If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  In this case, the applicable rating criteria (and special monthly compensation criteria) reasonably describe the  Veteran's disability level and symptoms, including absent left testicle, right testicular pain and discomfort and hypogonadism.  Consequently, the assigned schedular rating is adequate and referral for extraschedular consideration is not warranted.   38 C.F.R. § 3.321(b)(1); Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  The fact that the Veteran has a problem with this disability is not in dispute, it is only the degree.      

Additionally, the Board notes that there is no indication or allegation tending to indicate that the collective impact of the Veteran's service-connected disabilities is greater than the sum of their individual impacts.  Accordingly, there is no basis for assigning a higher rating based on any such collective impact.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

Finally, the Board has considered whether the instant claim for increase has also raised a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  However, the evidence indicates that despite his service-connected disabilities, the Veteran has continued to work full time as an Air Traffic Controller.  He has reported using a significant amount of sick leave in conjunction with his service-connected back disability but there is no indication that any of it was unpaid.  Thus, the evidence indicates that he has continued to work in a capacity well beyond the minimum threshold for substantial gainful activity.  Consequently, a claim for a TDIU is not raised by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  

The Board empathizes with the Veteran's situation, as it is clear that he faces a challenging disability situation.  However, it must follow the controlling law and regulations.  In this case, this authority does not provide a basis for granting a rating in excess of 30 percent from September 20, 2011.  However, the Board is able to raise the rating assigned for the testicular disability to 30 percent for the year prior to September 20, 2011 (i.e. From September 20, 2010 to September 20, 2011).  

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006). In this case, VA provided adequate notice in a letter sent to the Veteran in February 2012. 

 VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records and pertinent post-service medical records are both associated with the claims file.  
 
Additionally, the Veteran has been provided VA examinations, most recently in February 2012.  The Board finds that this examination is adequate for rating purposes.  Notably, the Veteran's representative has argued that this examination is not sufficiently contemporaneous, as a significant amount has now passed and the examination results could not possibly reflect the current severity of the service-connected disability.  However, the Veteran has not specifically alleged that the disability has worsened since the February 2012 VA examination, nor does the medical evidence of record, including the July 2013 private urologist's letter, suggest such worsening.  In the absence of such worsening, remand for a current VA examination is not necessary.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the instant claim    .  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

ORDER

From September 20, 2010 to September 20, 2011, a 30 percent but no higher rating percent for residuals, left radical orchiectomy with right testicle dysfunction, is granted subject to the regulations governing the payment of monetary awards.

From September 20, 2011, a rating in excess of 30 percent for left radical orchiectomy with right testicle dysfunction is denied.  
  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


